Exhibit 23.1 CONSENT OF HAM, LANGSTON & BREZINA, LLP We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (File Nos. 333-183609, 333-167305, 333-149724 and 333-175303) of American Electric Technologies, Inc. (formerly American Access Technologies, Inc.) of our report dated March 30. 2016 with respect to our audit of the consolidated financial statements of American Electric Technologies, Inc. and Subsidiaries as of and for the years ended December 31, 2015 and 2014, which appears in this Annual Report on Form 10-K. /s/ Ham, Langston & Brezina, LLP Houston, Texas
